Citation Nr: 1745181	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO. 10-31 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a disability rating in excess of 40 percent for service-connected seronegative polyarthritis.

2. Entitlement to a disability rating in excess of 50 percent for service-connected stricture of the rectum and anus.

3. Entitlement to a disability rating in excess of 40 percent prior to April 20, 2015, and in excess of 50 percent from April 20, 2015 for service-connected ulcerative colitis with peritoneal adhesions.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and November 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In his April 2017 hearing testimony, the Veteran contended his service-connected disorders had worsened since his last VA examinations. The Veteran is competent to allege such worsening. Additionally, the Veteran identified symptoms of his service-connected conditions not currently contemplated by the ratings. Therefore, a new VA examination is necessary to assist in determining the current nature and severity of the Veteran's seronegative polyarthritis, stricture of the rectum and anus, and ulcerative colitis with peritoneal adhesions

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

In particular, ascertain the Veteran's employment status with regard to any action regarding TDIU.

2. Obtain any outstanding VA medical records, including May 2017 records of the Veteran's intestinal surgery, and associate them with the claims file.

3. Schedule the Veteran for a comprehensive VA examinations to determine the current severity of his seronegative polyarthritis, stricture of the rectum and anus, and ulcerative colitis with peritoneal adhesions. 

The entire VBMS file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation, should be accomplished and all clinical findings should be reported in detail. The examiner should reference disability manifestations demonstrated in the claims file. Specifically as to any reported worsening, the examiner must report a complete explanation as to findings. 

4. After completion of the above and any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence, including that of a TDIU. The AOJ should consider whether the Veteran's service-connected conditions warrant separate ratings. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




